DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 22, 2021 has been entered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Prior Art Exceptions – Stated In Advisory Action dated Feb. 22, 2021
For convenience, the Examiner is restating the Prior Art Exceptions and withdrawal of provisional rejections stated in the Advisory Action dated Feb. 22, 2021.  Applicant has stated on the record in the Remarks filed Feb. 16, 2021, that Witzmann (App. No. 15/835,622 – US2018/0162765A1) and the present application were each subject to an obligation to be assigned to the same entity, specifically Schott AG as of the effective filing date of the application.  
withdraws the provisional rejection of claims 7-12 over Witzmann (App. No. 15/835,622 – US2018/0162765A1).
Claim Interpretation
The Examiner interprets “the marking” in lines 2 and 6 of claim 17 as referencing “a first marking”, since that is the only marking in claim 1.  Therefore, the Examiner also interprets “the marking” in lines 1 and 5-6 of claim 18 that depends from claim 17 as also referencing “a first marking”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Due to the cancellation of claim 23 in the amendment filed Feb. 22, 2021, the rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot.
Upon additional review of the claims, the Examiner has a new rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy).
For the Auroy reference, the Examiner is referencing pages from the EPO translation provided by the Applicant in the file wrapper Dec. 8, 2017.  
Regarding claims 1 and 6, Trinks (abstract, Fig. 3, [0029], [0032], and [0048]-[0049]) discloses a method for marking a glass, such as glass tubing, with a laser (claimed in claim 6).  Trinks discloses drawn glass tubing can be marked downstream of a tube drawing installation, such as the downstream of a Danner or Vello process.  Trinks discloses the marks (corresponding to a first marking) are produced and can be seen on the glass tubing product (13) (corresponding to a glass tube semi-finished product) and on products, which have been subsequently processed, e.g. ampoules (corresponding to a hollow glass product).
Trinks discloses in the method of marking with a laser, the material properties of the marked glass remains unchanged.  Trinks (abstract, [0059]) discloses marking with a laser pulse produces a mark on the surface, and [0063] discloses the laser beam can move parallel to the drawn tubing relative to the tube drawing installation to produce complex patterns.  Therefore, with the disclosure of Trinks, such as the marking produced on the surface of glass, it would be obvious to a person having ordinary skill in the art, the first marking is applied without altering the physical and chemical characteristics of an inner surface of the glass tube semi-finished product.
As discussed above, Trinks ([0059] and Fig. 3) discloses marks produced can be seen on the final glass tubing product (13) (corresponding to a glass tube semi-finished product) and on products which have been subsequently processed (14) (e.g. ampoules) (corresponding to a hollow glass product).  While Trinks fails to disclose the glass tubing product and the subsequently processed product as having a length, it would be obvious to a person having ordinary skill in the art, the glass tubing product and the 
Trinks fails to disclose details of the hollow glass products, which have been subsequently, processed (corresponding to a hollow glass product).  However, as discussed above, Trinks discloses the marks (corresponding to a first marking) are produced and can be seen on the glass tubing product (13) (corresponding to a glass tube semi-finished product) and on products, which have been subsequently processed, e.g. ampoules (corresponding to a hollow glass product).  Further, Risch (Figures, [0058], and [0122]) discloses a method of thermally processing a glass tube, such as forming an end of a glass body.  
Further, as discussed above, with by disclosure by Trinks that the marking is visible on the glass tubing (i.e. glass tube semi-finished product), and the further processed product (14) (i.e. hollow glass product) and the disclosure by Risch that discloses further processing of an end section of glass tubing with laser processing, it would be obvious to a person having ordinary skill in the art, Trinks in view of Risch can provide for the first marking at a consistent and predetermined location along the length of the semi-finished product to provide for a consistently marked hollow glass product, and therefore, this provides for the first marking provided at predetermined intervals and the predetermined intervals are matched to a length of the hollow glass product.  
Trinks fails to disclose the first marking comprises information regarding at least one parameter selected from the group consisting of:  a glass melt, processing temperature, a speed at which the glass 
Therefore, the combined teachings of Trinks, Risch, and Auroy, and the knowledge of a person having ordinary skill in the art, provide for the method of claim 1.
Regarding claim 2, as discussed in the rejection of claim 1 above, the first marking is produced downstream of a continuous tube drawing process, Trinks discloses providing for movement of the laser beam parallel to the drawn tubing, and Trinks ([0062]-[0063]) discloses marks of different patterns, for examples points, strokes, or lines, and discloses any marked patterns can be produced on the glass surface including decorative patterns, trademarks, logos, or any other markings for production monitoring purposes. Trinks (Figures) further discloses examples of multiple marking at predetermined locations during the drawing process.  Therefore, based on the teachings of Trinks, it would be obvious to a person having ordinary skill in the art, the first marking as any marking pattern produced continuously or discontinuously at predetermined distances from each other in the longitudinal direction of the glass tube semi-finished product during a tube shaping of the glass tube semi-finished product.
Regarding claim 3, as discussed in the rejection of claim 1 above, Trinks discloses marks of different patterns, such as points, strokes, or lines, and as discussed in the rejection of claim 1 above, it would be obvious to a person having ordinary skill in the art, in providing the marking, providing the first marking at a consistent and predetermined location along the length of the semi-finished product to provide for a consistently marked hollow glass product, and therefore, this provides for the first marking provided at predetermined intervals and the predetermined intervals are matched to a length of the hollow glass product.  Further, Trinks (Figures) discloses the first marking produced at a predetermined position on the glass tube semi-finished produced.  Therefore, based on the teachings of Trinks 
Further, since different types of markings are discussed by Trinks, and Trinks ([0023]) discloses applying a mark at a position where the glass is above the transformation temperature, it would be obvious to a person having ordinary skill in the art for the first marking or even an additional marking is produced as a single marking at a predetermined position on the glass tube semi-finished product.
Regarding claim 4, in addition to the rejection of claim 3, and as discussed in the rejection of claim 1, Trinks discloses ([0062]-[0063]) marks may be formed in marked patterns including markings for production monitoring purposes.  Since different types of markings are disclosed by Trinks, and since Trinks ([0023]) discloses applying a mark at a position where the glass is above the transformation temperature, it would be obvious to a person having ordinary skill in the art, the additional marking can be produced at temperatures above the transformation temperature of the glass tube semi-finished product.
Regarding claim 5, (Fig. 3 and [0054]) Trinks further discloses drawn glass material is subdivided into tubes during the drawing and marking.  Therefore, based on the additional disclosure of Trinks, it would be obvious to a person having ordinary skill in the art, the first marking is produced during a separation of the glass tube semi-finished from a glass tube strand.
Regarding claim 17, as discussed in the rejection of claim 1 above, Trinks discloses the marks produced can be seen on products subsequently processed, and Auroy discloses examples such as marking the product with the line number, which provides for tracing to a machine, parts of a machine, such as a mold, the place of production, and discloses data such as cooling means.  Auroy discloses marking including a specific IS machine, plant identification, the moment of manufacture, and this marking may provide information in order to find the nature of the raw materials, such as glass composition.  Auroy (pgs.2-3) further discloses providing a hollow glass product with sufficient 
Regarding claim 21, the claimed method is discussed in the rejection of claim 1 above with the applied references of Trinks, Risch, and Auroy.  Trinks, Risch, and Auroy fail to specifically disclose a non-transitory, computer-readable medium storing a computer program having program codes which, when executed by a processor device causes the processor device to control the method comprising the claimed steps of providing and further processing.  However, as stated above, the combined teachings Trinks, Risch, Auroy, combined with the knowledge of a person having ordinary skill in the art, provides for the claimed steps of providing and further processing, wherein the first marking is provided at predetermined intervals that are matched to a length of the hollow glass product, wherein the first marking comprising the claimed information, and wherein the first marking is configured to be read, as claimed.  Further, Risch (Figs. 1, 3, and 4) discloses a control device (13) for controlling the process.  Therefore, It would be obvious to a person having ordinary skill in the art, a control device can be a computer, and a computer comprises non-transitory, computer-readable medium storing a computer program having codes when executed by a processor device cause the processor to control the process, and since the combination of Trinks, Risch, Auroy combined with the knowledge of a person having ordinary skill in the art provides for the claimed process, it would be obvious the process taught by the combination of Trinks, Risch, Auroy, combined with the knowledge of a person having ordinary skill in the art could be controlled by a computer comprising a non-transitory, computer-readable medium .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy) as applied to claim 1 above, and further in view of Rao et al. (US 2016/0074865) and Sakose (US 2006/0112729).
Regarding claim 6, Trinks in view of Risch and Auroy fail to disclose the first marking is produced by printing with a print device, but Rao ([0028] and [0029]) discloses marking tubes by screen printing and Sakose (abstract and [0002] and [0006] discloses screen printing with laser serializing to mark a glass material followed by firing the glass, which is a thermal process.  Therefore, it would be obvious to a person having ordinary skill in the art; the first marking of Trinks could be produced by an alternative process such as screen-printing, based on the additional teachings of Rao and Sakose.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy) as applied to claims 1 and 17 above, and further in view of Allen et al. (US 2017/0349474 – hereinafter Allen).
Regarding claim 18, as discussed in the rejection of claims 1 and 17 above, Trinks discloses the marks produced can be seen on products subsequently processed, Trinks discloses ([0062]-[0063]) marks may be formed in marked patterns including markings for production monitoring purposes, Risch discloses further processing above the glass transition temperature, and Auroy discloses examples such as marking the product of the line number, which provides for tracing to a machine, parts of a machine, such as a mold, the place of production, and discloses data such as cooling means.  Auroy discloses marking including a specific IS machine, plant identification, the moment of manufacture, and this marking may provide information in order to find the nature of the raw materials, such as glass 
Further, since Allen discloses glass transition temperature varies by a particular glass composition and Auroy discloses markings provide glass composition information, it would be obvious to a person having ordinary skill in the art, since glass transition temperature varies by a particular glass composition, glass composition is tied to the glass transition temperature, and the glass transition temperature is a process parameter in the step of further processing, it would be obvious to a person having ordinary skill in the art, in the method of Trinks in view of Risch and Auroy, to further include glass transition information with the glass composition, since it is required in the step of further processing.  Therefore, the combined teachings of Trinks, Risch, Auroy, Allen, and the knowledge of a person having ordinary skill in the art provides for the method of claim 18.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy) as applied to claims 1 and 17 above, and further in view of Sudo et al. (US 2014/0358270 – hereinafter Sudo) and Geisel (US 2010/0319400).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al.  as applied to claim 18 above, and further in view of Sudo et al. (US 2014/0358270 – hereinafter Sudo) and Geisel (US 2010/0319400).
Regarding claims 19 and 20, in addition to the rejection of claims 17 and 18 above, and as discussed in the rejection of claims 1 and 17 above, based on the teachings of Trinks and Auroy, it would be obvious to a person having ordinary skill in the art for traceability of glass parts, reading out the information from the marking provided on the hollow glass product and backtracking the hollow glass product by determining at least date, time, line (origin), type of glass, etc. (corresponding to production data) of the glass tube semi-finished product based on the information read from the marking.  
Trinks, Risch, and Auroy fail to disclose the determining at least one of the origin and tube-specific production data of the glass tube semi-finished product comprises accessing a database via a network, said database storing further information regarding at least one of the origin and tube-specific production data.  However, Sudo discloses an apparatus comprising a data acquisition unit configured to acquire design data of a production lot or serial number, a manufacturing condition data setting, and measurement data and Geisel ([0009] and [0015]-[0016]) discloses linking data to a specific glass article having a specific serial number, linking a process computer so process data can be linked, detecting a serial number and checking data with a detected serial number through a data line.  Therefore, based on the additional teachings of Sudo and Geisel, it would be obvious to a person having ordinary skill in the art, for the traceability (i.e. backtracking) for determining at least one of the origin and the tube-specific production data of the glass tube semi-finished product comprises accessing the data, such as through a database via a network, said database storing further information regarding at least one of the origin and the tube specific production data, as claimed in claims 19 and 20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, 15-16, 18-19, and 30 of copending Application No. 15/835,659 (App’659) in view of Trinks et al. (US 2003/0029849 – hereinafter Trinks). 

A terminal disclaimer is required since the reference application (App’659) has the same U.S. effective filing date 12/08/2017 as the current application and claims 13, 15-16, 18-19, 26 and 30 are still pending in App’659.  The Examiner notes pending claims 13, 15-16, 18-19, 26, and 30 in App’659 have a “withdrawn” status in the claims filed Nov. 20, 2020.
Based on MPEP 804 I.B.(b)(ii) Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

Regarding claims 1 and 6, Claim 13/9 of App’659 claim the steps of providing and further processing, wherein the first marking is configured to be read on a hollow glass product, and claims the first marking includes information regarding process parameters during forming of the glass tube semi-finished product.  It would be obvious to a person having ordinary skill in the art, the claimed process parameters is also specific production conditions, as claimed in claim 1.
Additionally, independent claim 9, from which claim 13 depends, claims each glass tube semi-finished product is marked with at least one marking.  Therefore based on claiming each glass tube semi-finished product is marked with at least one marking, the first and second marking are unchanged 
The claims fail to disclose details of the marking, specifically, the first marking is applied without altering the physical and chemical characteristics of an inner surface of the glass tube semi-finished product.  However, Trinks (abstract, Fig. 3, [0029], and [0048]-[0059]) discloses a method for marking a glass tube with a laser and the material properties of the marked glass remains unchanged.  Therefore, it would be obvious to a person having ordinary skill in the art, the first marking is a surface mark with a laser and the marking is applied without altering the physical and chemical characteristics in the inner surface of the glass tube-semifinished product.  Therefore, the method of claim 1 is obvious over claims 13 of App’659 in view of Trinks and the knowledge of a person having ordinary skill in the art.
Regarding claim 2, in addition to the rejection of claim 1 above, Trinks (abstract, Fig. 3, [0029], [0032], and [0048]-[0049]) discloses a method for marking a glass, such as glass tubing, with a laser (claimed in claim 6).  Trinks discloses drawn glass tubing can be marked downstream of a tube drawing installation, such as the downstream of a Danner or Vello process.  Trinks discloses the marks (corresponding to a first marking) are produced and can be seen on the glass tubing product (13) (corresponding to a glass tube semi-finished product) and on products, which have been subsequently processed, e.g. ampoules (corresponding to a hollow glass product). Trinks discloses ([0062]-[0063]) discloses marks of different patterns, for examples points, strokes, or lines, and discloses any marked patterns can be produced on the glass surface including decorative patterns, trademarks, logos, or any other markings for production monitoring purposes. Trinks (Figures) further discloses examples of multiple marking at predetermined locations during the drawing process.  Therefore, based on the teachings of Trinks, it would be obvious to a person having ordinary skill in the art, the first marking as 
Regarding claim 3, as discussed in the rejection of claims 1 and 2 above, Trinks discloses marks of different patterns, such as points, strokes, or lines, and Trinks (Figures) discloses the first marking produced at a predetermined position on the glass tube semi-finished produced.  Therefore, it would be obvious to a person having ordinary skill in the art, the first marking produced as a single marking at a predetermined position on the glass tube semi-finished product.  Further, since multiple marks are disclosed, and Trinks ([0023]) discloses applying a mark at a position where the glass is above the transformation temperature, it would be obvious to a person having ordinary skill in the art for an additional marking produced as a single marking at a predetermined position on the glass tube semi-finished product.
Regarding claim 4, in addition to the rejection of claim 3, and as discussed in the rejection of claim 1, Trinks discloses ([0062]-[0063]) marks may be formed in marked patterns including markings for production monitoring purposes.  Since multiple marks are disclosed, and since Trinks ([0023]) discloses applying a mark at a position where the glass is above the transformation temperature, it would be obvious to a person having ordinary skill in the art, for an additional marking is produced at temperatures above the transformation temperature of the glass tube semi-finished product.
Regarding claim 5, (Fig. 3 and [0054]) Trinks further discloses drawn glass material is subdivided into tubes during the drawing and marking.  Therefore, based on the additional disclosure of Trinks, it would be obvious to a person having ordinary skill in the art, the first marking is produced during a separation of the glass tube semi-finished from a glass tube strand.
Regarding claims 7 and 12, Claims 15-16, 18-19, and 30 of App’659 claim the steps of providing, further processing, wherein the further processing provides for markings remaining unchanged and are 
The claims fail to disclose details of the physical and chemical characteristics of the glass tube semi-finished product.  However, Trinks (abstract, Fig. 3, [0029], and [0048]-[0059]) discloses a method for making a glass with a laser (claimed in claim 12) and the material properties of the marked glass remains unchanged.  Therefore, it would be obvious to a person having ordinary skill in the art; to mark a glass with a laser (claimed in claim 12) and the material properties of the marked glass remains unchanged.  Therefore, the method of claim 1 is obvious over claims 15, 16, 18, 19, and 30 of App’659 in view of Trinks and the knowledge of a person having ordinary skill in the art.
Regarding claim 8, Claim 16 of App’659 further claims a first marking is generated continuously or discontinuously during shaping of the glass tube semi-finished product at predetermined intervals along the longitudinal direction of the glass tube semi-finished product. Therefore, the method of claim 15 is obvious over claim 16 of App’659 and the knowledge of a person having ordinary skill in the art.
Regarding claim 9, in addition to the rejection of claim 7 above, the conditions of (i) and (ii) claimed in claim 18 of App’659, the method of claim 9 is obvious over claim 18 of App’659 and the knowledge of a person having ordinary skill in the art.
Regarding claim 10, in addition to the rejection of claim 9, Trinks discloses ([0062]-[0063]) marks may be formed in marked patterns including markings for production monitoring purposes, and Trinks ([0023]) discloses applying a mark at a position where the glass is above the transformation temperature, it would be obvious to a person having ordinary skill in the art, for an additional marking is produced at temperatures above the transformation temperature of the glass tube semi-finished product.
Regarding claim 11, (Fig. 3 and [0054]) Trinks further discloses drawn glass material is subdivided into tubes during the drawing and marking.  Therefore, based on the additional disclosure of Trinks, it would be obvious to a person having ordinary skill in the art, the first marking is produced during a separation of the glass tube semi-finished from a glass tube strand.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over Trinks in view of Risch and Sakose have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed Feb. 22, 2021.  The new rejection is based on the references of Trinks in view of Risch and Auroy.  Therefore, the arguments against teachings the relied upon in the rejection with Sakose are moot due to the new grounds of rejection.  
Since the some of the references are used with the amended claims, specifically Trinks and Risch.  The Examiner will briefly address applicable arguments with the new rejection.
Applicant argues the Office Action’s interpretation of the cited references are too broad and that the determination of obvious of the present claims is unreasonable.  Applicant states the cited 
This argument is not persuasive.  It should be noted, teachings in a reference are not limited to a specific example.  As stated in the rejection of claim 1 above, Trinks clearly discloses other types of markings and is not limited to mark defects.  Trinks ([0059] and Fig. 3) discloses marks produced can be seen on the final glass tubing product (13) (corresponding to a glass tube semi-finished product) and on products which have been subsequently processed (14) (e.g. ampoules) (corresponding to a hollow glass product).  While Trinks fails to disclose the glass tubing product and the subsequently processed product as having a length, it would be obvious to a person having ordinary skill in the art, the glass tubing product and the subsequently processed product has a length.  Trinks further discloses ([0062]-[0063]) marks of different patterns, for examples points, strokes, or lines, and discloses any marked patterns can be produced on the glass surface including decorative patterns, trademarks, logos, or any other markings for production monitoring purposes and Trinks discloses the laser and/or focusing optics can be returned to a home position to prepare for a renewed marking step.  Based on this disclosure of Trinks, specifically marks are seen on the semi-finished product (13) having a length and on products, which have been subsequently processed (e.g. ampoules – corresponding to a hollow glass product) having a length, and glass marks of different patterns, decorative markings, patterns, trademarks, logos or markings for production monitoring, it would be obvious to a person having ordinary skill in the art, In order for the marking to be seen on the semi-finished product and the final product both having a length, it would be obvious to a person having ordinary skill in the art, to provide for the marking along the length on the semi-finished product and the final product.  Further, it would be obvious to provide the marking at a consistent and predetermined location along the length of the semi-finished product to 
Therefore, based on the additional teachings of Trinks and the knowledge of a person having ordinary skill in the art, the Examiner maintains the rejection of claim 1.
Allowable Subject Matter
In the advisory action  the Examiner indicated claims 7-12 are allowed.  However, the Examiner must withdraw the allowability of the claims 7-12, since claims 7-12 is/are provisionally rejected over copending Application No. 15/835,659 (App’659), and the current and copending application App’659 have the same U.S. effective filing date, Dec. 8, 2017.  Based on MPEP 804 I.B.(b)(ii) a terminal disclaimer is required.  
Based on MPEP 804 I.B.(b)(ii) Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

The Examiner notes pending claims 13, 15-16, 18-19, 26, and 30 in App’659 have a “withdrawn” status in the claims filed Nov. 20, 2020.
	Once a proper terminal disclaimer has been filed, or the claims in the pending application are cancelled, the Examiner will consider allowance of claims 7-12.
the prior art fails to disclose or suggest the method of claim 7, specifically the claimed providing a first marking step and further processing step, wherein the first marking is provided at the claimed predetermined intervals, the first marking includes the claimed information, and the first marking is removed during the further processing step, generating an additional marking, the additional marking including information, and the additional marking configured to be read as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741